Exhibit 10.2

INCREASE JOINDER

To:                      Wachovia Bank, National Association as Administrative
Agent under the Credit Agreement referred to below

Dated:    May 30, 2006

Reference is hereby made to the Fourth Amended and Restated Credit Agreement
dated as of May 3, 2005 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among YOUNG
BROADCASTING INC., a Delaware corporation (“Borrower”), the lenders from time to
time party thereto (the “Lenders”), WACHOVIA BANK, NATIONAL ASSOCIATION, as
administrative agent for the lenders, LEHMAN COMMERCIAL PAPER INC. and MERRILL
LYNCH, PIERCE, FENNER & SMITH INCORPORATED, as co-syndication agents, and
WACHOVIA CAPITAL MARKETS, LLC, LEHMAN BROTHERS INC. and MERRILL LYNCH, PIERCE,
FENNER & SMITH INCORPORATED, as joint lead arrangers and joint lead
bookrunners.  Terms used herein without definition shall have the meanings
assigned to such terms in the Credit Agreement.

WHEREAS, pursuant to Section 2.20 of the Credit Agreement, Borrower may from
time to time request Incremental Term Loans and related Incremental Term Loan
Commitments in an aggregate amount not to exceed $50,000,000, subject to the
terms and conditions set forth therein;

WHEREAS, Wachovia Bank, National Association (the “Incremental Term Lender”) has
agreed, subject to the terms and conditions set forth herein and in the Credit
Agreement, to make an Incremental Term Loan and provide a related Incremental
Term Loan Commitment to Borrower in an amount of $50,000,000, the proceeds of
which will be used as working capital and to pay related fees and expenses; and

WHEREAS, pursuant to Section 2.20 of the Credit Agreement, Borrower and the
Administrative Agent may enter into an Increase Joinder without the consent of
any other Lenders to effect such amendments to the Credit Agreement as may be
necessary or appropriate, in the opinion of the Administrative Agent, to effect
the provisions of Section 2.20 of the Credit Agreement.

NOW, THEREFORE:

SECTION 1.           Incremental Amendment.

(a)           This amendment (this “Increase Joinder”) is an Increase Joinder
referred to in Section 2.20 of the Credit Agreement, and Borrower and the
Incremental Term Lender hereby agree and notify you that:

(i)            the total Incremental Term Loan Commitment of the Incremental
Term Lender is $50,000,000; and

(ii)           subject to the satisfaction of the conditions set forth in
clauses (A) through (C) below, the funding of the Incremental Term Loan will
occur in one drawing upon Borrower’s request in accordance with Section 2.02 of
the Credit Agreement (provided that the Increase Effective Date shall be the
date hereof).  In the event that all or any portion of the Incremental Term Loan
is not borrowed on or before the date hereof, the unborrowed portion of the
Incremental Term Loan Commitment shall automatically terminate on such date
unless the Incremental Term Lender shall, in its sole discretion, agree to an
extension.

1


--------------------------------------------------------------------------------




 

(A)          each of the conditions set forth in Section 3.02 of the Credit
Agreement shall be satisfied;

(B)           no Default shall have occurred and be continuing or would result
after giving effect to the making of the Incremental Term Loan and

(C)           Borrower shall have delivered or caused to be delivered any other
certificates, documents and opinions reasonably requested by the Administrative
Agent in connection with the making of the Incremental Term Loan.

(b)           Each of the Incremental Term Lender and Borrower hereby agrees
that the Incremental Term Loan made pursuant to this Increase Joinder will be a
Term Loan and any lender with an outstanding Incremental Term Loan will be a
Term Lender, in each case for any and all purposes under the Credit Agreement,
and (A) shall rank pari passu in right of payment and right of security in
respect of the Collateral with the existing Term Loans and (B) shall have the
same terms as Term Loans existing immediately prior to the effectiveness of this
Increase Joinder after giving effect to the First Amendment, except that the
Borrower shall make quarterly principal payments on the Incremental Term Loans
in an amount equal to 0.25% of the aggregate amount of Incremental Term Loans
borrowed, payable on the last Business Day of each quarter, commencing on June
30, 2006.

(c)           Borrower covenants and agrees that the proceeds of the Incremental
Term Loan shall be used by Borrower as working capital and to pay related fees
and expenses.

SECTION 2.           Representations, Warranties and Covenants.  The Borrower
represents, warrants and covenants to the Administrative Agent and to the
Incremental Term Lender that:

(a)           this Increase Joinder has been duly authorized, executed and
delivered by them and constitutes a legal, valid and binding obligation of each
Loan Party party hereto, enforceable against such Loan Party in accordance with
its terms;

(b)           after giving effect to this Increase Joinder, the representations
and warranties set forth in Article IV of the Credit Agreement and the other
Loan Documents will be true and correct with the same effect as if made on and
as of the date hereof (unless expressly stated to relate to an earlier date, in
which case such representations and warranties shall be true and correct as of
such earlier date); and

(c)           each of the conditions to requesting Incremental Term Loans set
forth in clause (b) of Section 2.20 of the Credit Agreement is satisfied on the
date of entering into this Increase Joinder and will be satisfied on the date of
borrowing of the Incremental Term Loan, as applicable.

SECTION 3.           Conditions to Effectiveness.  This Increase Joinder shall
become effective when:

(a)           the Administrative Agent shall have received counterparts of this
Increase Joinder that, when taken together, bear the signatures of each Loan
Party party hereto and the Incremental Term Lender;

(b)           the representations and warranties set forth in Section 2 hereof
are true and correct (as set forth on an officer’s certificate delivered to the
Administrative Agent and the Incremental Term Lender); and

2


--------------------------------------------------------------------------------




 

(c)           all fees and expenses required to be paid or reimbursed by
Borrower pursuant to the Credit Agreement, including all invoiced fees and
expenses of counsel to the Administrative Agent and Incremental Term Lender,
shall have been paid or reimbursed, on or prior to effectiveness as applicable.

SECTION 4.           Roles.  Wachovia Capital Markets, LLC and Merrill Lynch,
Pierce, Fenner & Smith Incorporated shall act as Joint Lead Arrangers and Joint
Lead Bookrunners with respect to this Increase Joinder, but in such capacities
shall not have any obligations, duties or responsibilities, nor shall incur any
liabilities, under this Increase Joinder or any other Loan Document.

SECTION 5.           Applicable Law.  THIS INCREASE JOINDER SHALL BE CONSTRUED
IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO CONFLICTS OF LAWS PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE
LAWS OF ANOTHER JURISDICTION.  SECTION 8.11 OF THE CREDIT AGREEMENT SHALL APPLY
TO THIS INCREASE JOINDER.

SECTION 6.           Credit Agreement; Loan Document.  Except as expressly set
forth herein, this Increase Joinder shall not by implication or otherwise limit,
impair, constitute a waiver of, or otherwise affect the rights and remedies of
any party under, the Credit Agreement, nor alter, modify, amend or in any way
affect any of the terms, conditions, obligations, covenants or agreements
contained in the Credit Agreement, all of which are ratified and affirmed in all
respects and shall continue in full force and effect.  For the avoidance of
doubt, this Increase Joinder shall be deemed to be a “Loan Document” within the
meaning of the Credit Agreement.

SECTION 7.           Counterparts.  This Increase Joinder may be executed in two
or more counterparts, each of which shall constitute an original, but all of
which when taken together shall constitute but one agreement.  Delivery of an
executed counterpart of a signature page of this Increase Joinder by facsimile
transmission shall be as effective as delivery of a manually executed
counterpart of this Increase Joinder.

[Signature Page Follows]

3


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the parties hereto have caused this Increase Joinder to be
duly executed by their authorized officers as of the date set forth above.

YOUNG BROADCASTING INC.

By:                 
                                                                                             
Name:        
Title:

WACHOVIA BANK, NATIONAL ASSOCIATION,
as Incremental Term Lender

By:                 
                                                                                             
Name:        
Title:

CONSENTED TO:

WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent

By:                 
                                                                                      
Name:     
Title:

 

4


--------------------------------------------------------------------------------